Case 4:20-cv-00232-JMS-DML Document 1 Filed 11/16/20 Page 1 of 4 PageID #: 1
                                                              FILED
                                                             11/16/2020
                                                       U.S. DISTRICT COURT
                                                     SOUTHERN DISTRICT OF INDIANA
                                                        Roger A.G. Sharpe, Clerk




                                               4:20-cv-00232-JMS-DML
Case 4:20-cv-00232-JMS-DML Document 1 Filed 11/16/20 Page 2 of 4 PageID #: 2
Case 4:20-cv-00232-JMS-DML Document 1 Filed 11/16/20 Page 3 of 4 PageID #: 3
Case 4:20-cv-00232-JMS-DML Document 1 Filed 11/16/20 Page 4 of 4 PageID #: 4
